DECISION
KASTL, Senior Judge:
Airman Johnson stands before us convicted of sabotage of two RF — 4 aircraft in violation of 18 U.S.C. 2155, willful damage to military property of the United States, and aggravated arson, in violation of Articles 134, 108, and 126, U.C.M.J., 10 U.S.C. §§ 934, 908, and 926. The accused was tried by general court-martial. He pleaded guilty to willfully damaging one RF — 4 aircraft, in violation of Article 108, U.C.M.J. He pleaded not guilty to all other offenses charged. He was sentenced by a court consisting of members to a dishonorable discharge, confinement at hard labor for 30 years, total forfeitures, and reduction to airman basic. The convening authority approved the sentence except for reducing the period of confinement to 20 years.
We disapprove the convictions for sabotage, approve the remaining findings, and reassess the sentence.
I
The accused avers that the evidence is insufficient to support a conviction for sabotage, under 18 U.S.C. 2155. The evidence reflects that on 8 September 1981, the accused deliberately placed a bolt in the air intake of the number two engine of aircraft 66-397 just prior to engine start. During the same day, he placed a similar bolt in either the forward engine bay or the variramp of aircraft 66 — 457. The bolt was ingested into the number two engine while the aircraft was airborne. Damage to each aircraft was in excess of $26,000.00. After reviewing the legislative history and the limited case law available, we agree with the accused.
Section 2155 reads, in pertinent part:
(a) Whoever, with intent to injure, interfere with, or obstruct the national defense of the United States, willfully injures, destroys, contaminates or infects, or attempts to so injure, destroy, contaminate or infect any national-defense material, national-defense premises, or national-defense utilities, shall be fined not more than $10,000 or imprisoned not more than ten years, or both (emphasis added).
In light of this clear-cut standard, we have considered the facts of the case, and weighed the accused’s frame of mind as explained in the record: “I was angry; I *678was upset. I was thinking about all of my problems that I had. But I had no intentions whatsoever to interfere with or destruct the national defense — no intentions whatsoever.”
Intent is the crucial factor. Under the circumstances, we are not persuaded that the accused intended sabotage. As the Court of Military Appeals clearly stated in United States v. Stewart, 19 U.S.C.M.A. 417, 42 C.M.R. 19, 21 (1970):
unless the necessary intent to commit sabotage can be reasonably inferred from the fact of the act itself, the accused’s conviction must fall for lack of sufficient evidence.
See also United States v. Reyes, 30 C.M.R. 776 (A.F.B.R.1960), pet. denied, 30 C.M.R. 417.
In a thoughtful dissent, Judge Snyder has researched this matter extensively. Simply put, we disagree with his conclusion that sabotage is proved here.
Several points must be made.
First, authority is scant. No one has ever been successfully prosecuted under this precise statute. Neither civilian nor military case law in the 60-odd years since the statute was originally passed appears to support the dissenting position; thus, each of the military precedents must be laboriously distinguished. The legislative history is opaque and confusing, at best.
Second, convictions under similar statutes, such as 18 U.S.C. 2153(a), are inapposite. United States v. Achtenberg, 459 F.2d 91, 98 (8th Cir.1972). This is so because Section 2153(a) contains an additional clause for time of war/national emergency — absent in prosecutions such as the present one in peacetime — permitting a conviction upon a different and less strict basis. That clause provides:
(a) Whoever, when the United States is at war, or in times of national emergency as declared by the President or by the Congress, with intent to injure, interfere with, or obstruct the United States or any associate nation in preparing for or carrying on the war or defense activities, or with reason to believe that his act may injure, interfere with, or obstruct the United States or any associate nation in preparing for or carrying on the war or defense activities willfully injures, destroys, contaminates or infects, or attempts to so injure, destroy, contaminate or infect any war material, war premises, or war utilities, shall be fined not more than $10,000 or imprisoned not more than thirty years, or both (emphasis added).
See United States v. Bishop, 555 F.2d 771 (10th Cir.1977); United States v. Achtenberg, supra. See also Gorin v. United States, 111 F.2d 712 (9th Cir.1940); United States v. Melville, 309 F.Supp. 774, 780 (S.D.N.Y.1970). See generally Annot., 24 A.L.R. Fed. 906 (1975).
Although we find the accused not guilty of sabotage, we find that he clearly violated Article 108, U.C.M.J., willful damage to government property. This is a lesser included offense of sabotage. United States v. Reyes, supra, at 782-783.
We find the accused guilty of this lesser included offense and dismiss the sabotage offenses. We believe that the defense argument that the sabotage and Article 108 offenses are multiplicious for charging purposes need not be addressed. The accused did not object at trial that one transaction had been made the basis for an unreasonable multiplication of charges. See para. 26b, M.C.M., 1969 (Rev.). Moreover, there may have been doubt in the minds of the trial participants as to whether Reyes — which holds willful damage under Article 108, U.C.M.J. to be a lesser included offense of sabotage — was still good law. In any event, we perceive no harm to the accused. See generally United States v. Baker, 14 M.J. 361, 365 (C.M.A.1983); United States v. Stegall, 6 M.J. 176, 177-178 (C.M.A.1979).
Furthermore, since the military judge indicated that the offenses would be considered multiplicious for sentencing, the sentence was unaffected by this matter. See generally United States v. Fortney, 12 M.J. 987, 989 (A.F.C.M.R.1982); United States v. Huggins, 12 M.J. 657 (A.C.M.R. 1981).
*679II
The accused also claims that the evidence is insufficient to support a conviction of aggravated arson since he lacked the capacity to form the specific intent required, due to intoxication. At trial, the accused’s defense was not that he was too drunk to form a specific intent, but that he did not set the fire. Indeed, the defense was that another person caused the fire by throwing something that would start a fire through the accused’s barracks room window; the claimed motive was hostility towards the accused for the extra work resulting from his having damaged the aircraft.
We approve the findings of guilt as to aggravated arson. Two witnesses testified that the accused appeared highly intoxicated. However, both witnesses engaged the accused in lucid conversation prior to the fire.. Evidence further reflects that the accused was cognizant of everything occurring; for example, he immediately responded to being tapped on the leg; his response to a fire chief’s order to depart the room was immediate; and he required no assistance to leave. In summary, we are convinced beyond peradventure that the accused had the capacity to entertain the necessary intent.
III
The accused states that certain evidence taken from his room on the night of the fire should have been suppressed. Fire and investigative officials were properly present in the room after responding to extinguish a fire there and discovering the accused, a possible casualty, lying down on the bed. Having responded, they maintained constant control over the room. During the period of control, the evidence was discovered. The record reveals that the investigator had lifted the mattress as the first step in lifting the box spring to see if there were broken glass fragments under the bed. When the mattress was lifted, the investigator saw a pair of damp white socks, and noted the strong odor of an accelerant apparently emanating from the socks. Subsequent laboratory analysis showed the socks saturated with a petroleum distillate.
The investigator was pursuing the purpose of the original response and his actions were reasonably within that purpose. Therefore, we hold that the socks were properly admitted into evidence. See Michigan v. Tyler, 436 U.S. 499, 98 S.Ct. 1942, 56 L. Ed.2d 486 (1978); United States v. Smeal, 23 U.S.C.M.A. 347, 49 C.M.R. 751 (1975).
IV
The accused argues that the convening authority erred by not considering clemency matters presented by the accused’s parents after that convenor promulgated his action. Similarly, the defense requests that we either permit such documents to be filed with this Court or, in the alternative, remand the case to the convening authority for consideration of same and a new action.
We decline to accept the documents. United States v. Castleman, 10 M.J. 750 (A.F.C.M.R.1981). Furthermore, we believe the convening authority to have been without authority to take further action because the accused was no longer assigned within his command. Paragraph 12-2e, Air Force Manual 111 — 1, Military Justice Guide, 2 July 1973. The proffered documents will be returned to the appellate defense counsel who may, if deemed advisable, forward them to The Judge Advocate General for clemency consideration. Article 74(a), U.C. M. J., 10 U.S.C. § 874(a); paragraph 12 — 2d, Air Force Manual 111-1, Military Justice Guide, 2 July 1973.
V
The accused also claims that he is entitled to a credit for illegal pretrial confinement. We agree. United States v. Lynch, 13 M.J. 394 (C.M.A.1982); United States v. Pettersen, 14 M.J. 608 (A.F.C.M.R.1982).
VI
We now turn to sentence reassessment. We disapprove findings of guilty as to sabotage. We approve findings of guilty *680as to willful damage to government property and aggravated arson. We approve only so much of the sentence as extends to a dishonorable discharge, confinement at hard labor for 12 years, forfeiture of all pay and allowances, and reduction to airman basic.
The findings of guilty and the sentence, as modified, are
AFFIRMED.
RAICHLE, Judge, concurs.